Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 12-14, 18-20, drawn to a method of treatment comprising: administering across a blood brain barrier one or more substances having an affinity for certain types of brain cells so as to enhance radiation effects at a targeted tissue and/or to protect non-targeted tissues of critical structures of the brain; and delivering radiation to the target tissue at a therapeutic dose whereby treatment of the targeted tissue is enhanced and/or altered as compared to non-targeted tissues of critical structures of the brain is avoided by the presence of the one or more substances, classified in A61N5/1031.
II. Claims 2 and 6, drawn to a method of identifying a location of a target tissue or critical structure close to the target; identifying and a molecular characteristic of the critical structure that is different from that of the targeted; selecting a conjugated molecular substance that crosses the blood-brain barrier and has cell-type specificity; delivering radiation to the target of the patient, classified in A61N5/1077.
III. Claims 3-5, 7-11, and 15-17, drawn to a method of treating a brain disorder comprising: identifying a target tissue associated with a target node or pathway or a critical within a neural circuit of the brain; identifying a spatial position of the target within said neural circuit; selecting, aiming and delivering non-invasive anatomic-specific blood-brain barrier permeator toward the target; delivering one or more molecular substances with anatomically specific uptake across the permeated blood-brain barrier, wherein the one more substances have anatomic specificity to enhance radiation of the target tissue and/or to inhibit irradiation of a non-targeted tissue of a critical structure of the brain; and  classified in A61N5/1031.
IV. Claims 21-30, drawn to a system and method comprising: one or more substances having an affinity for certain types of brain cells, wherein the one or more substances have properties that enhance radiation effects at a targeted tissue associated with a neural circuit contributing to the disorder and/or inhibit irradiation of non- targeted tissues of critical structures of the brain; a permeator configured to permeate a blood-brain barrier of the brain while administering substances across the blood-brain barrier; and delivering radiation to the target tissue at a therapeutic dose whereby treatment of the targeted tissue is enhanced and/or alteration of the non-targeted tissues of critical structures of the brain is avoided by the presence of the one or more substances, wherein the system comprises a processor to direct radiation, a radiation delivery system, an imaging system, and an ultrasound delivery system classified in A61N5/1031.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect. Invention I requires the use of radiosensitizers and radioprotectants to alter the uptake of radiation, and is used to treat pain and eating disorders such as obesity, which are not recited in Invention II. Invention II requires identifying a molecular characteristic of a target or critical structure, selecting a conjugated molecular substance that crosses the blood brain barrier, and altering the amount of dopamine activity in the nucleus accumbens, which are not recited in Invention I.  
Inventions I and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect. Invention I includes administering across a blood brain barrier one or more substances having an affinity for certain types of brain cells so as to enhance radiation effects at a targeted tissue and/or to protect non-targeted tissues of critical structures of the brain and that the treated disorder is pain or an eating disorder, which Invention III does not recite. Invention III includes identifying a spatial position of the target or critical structure within said neural circuit, the use of an ultrasound to permeate the blood-brain barrier, a plurality of beam paths to intersect with a target, and altering the amount of dopamine activity in the nucleus accumbens, which are not recited in Invention I. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect. Invention I is used to treat disorders including pain, drug addiction, and eating disorders such as obesity, which are not recited in Invention IV. Invention IV includes the use of an ultrasound system with an ultrasound source used to permeate the blood-brain barrier, an MRI imaging . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect. Invention II requires identifying a molecular characteristic of a target or critical structure and selecting a conjugated molecular substance that crosses the blood brain barrier, which are not recited in Invention III. Invention III includes identifying a spatial position of the target or critical structure within a neural circuit, the use of an ultrasound to permeate the blood-brain barrier, a plurality of beam paths to intersect with a target, and administering a radioprotectant and radiosensitizer to a critical structure or target, which are not recited in Invention II. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect. Invention II requires identifying a molecular characteristic of a target or critical structure, selecting a conjugated molecular substance that crosses the blood brain barrier, and altering dopamine activity to mitigate drug addiction effects, which are not recited in Invention IV. Invention IV . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect. Invention III includes identifying a spatial position of the target or critical structure within a neural circuit and altering the amount of dopamine activity in the nucleus accumbens, which is not recited in Invention IV. Invention IV includes administering across a blood brain barrier one or more substances having an affinity for certain types of brain cells, the use an MRI imaging system, and a processor to direct radiation, which are not recited in Invention III. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification as noted above.
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). For example, 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN N HUBBELL whose telephone number is (571)272-7028. The examiner can normally be reached M-F 8AM-5PM (EST), Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/J.N.H./Examiner, Art Unit 3791                                                                                                                                                                                                        
/CARRIE R DORNA/Primary Examiner, Art Unit 3791